Citation Nr: 1516593	
Decision Date: 04/17/15    Archive Date: 04/24/15

DOCKET NO.  13-18 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for otitis media.

2.  Entitlement to service connection for a lumbar spine disability.

3.  Entitlement to service connection for a left hand disability, to include residuals of a left hand sprain.

4.  Entitlement to service connection for a right hand disability, to include residuals of a right hand sprain.

5.  Entitlement to service connection for left leg shin splints.

6.  Entitlement to service connection for right leg shin splints.

7.  Entitlement to service connection for a left knee disability.

8.  Entitlement to service connection for residuals of a fractured tibia of the left leg.

9.  Entitlement to service connection for a right ankle disability.


REPRESENTATION

Appellant represented by:	Karl A. Kazmierczak, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his father, uncle, and girlfriend.


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 2008 to August 2009.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In February 2015, the Veteran testified at a Board videoconference hearing before the undersigned Acting Veterans Law Judge (AVLJ) who was seated in Washington, D.C.  A copy of the transcript is of record.  

VA has received additional medical documentation since the issuance of the last supplemental statement of the case (SSOC).  As this evidence relates to the issue of service connection for a lumbar spine disability, which the Board grants in the instant decision, a waiver of RO consideration is not necessary.  See 38 C.F.R. 
§ 20.1304(c) (2014).

In order to encompass all claimed symptoms of disability, the Board has broadened and reframed some of the issues on appeal in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 
23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).

The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.  

The issues of entitlement to service connection for left and right hand disabilities, left and right leg shin splints, a left knee disability, a right ankle disability, and residuals of a fractured tibia of the left leg are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At the time of his hearing before the Board in February 2015, the Veteran withdrew his appeal with respect to the issue of entitlement to service connection for otitis media.

2.  The Veteran has a current lumbar spine disability characterized as spondylolisthesis.

3.  The Veteran suffered a back injury during active service when he was pulled to the ground and dragged by a Humvee.

4.  The current lumbar spine disability is related to the in-service Humvee dragging accident.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by the Veteran have been met with respect to the claim for service connection for otitis media.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for a lumbar spine disability have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The instant decision dismisses the issue of service connection for otitis media, grants service connection for a lumbar spine disability, and remands the remaining issues on appeal for further development.  As such, no further discussion of VA's duties to notify and to assist is necessary.

Withdrawn Claim

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  Appeals must be withdrawn in writing except for appeals withdrawn on the record at a hearing.  Id. 

At the time of the Veteran's hearing before the Board in February 2015, the Veteran stated that he wished to withdraw his appeal for entitlement to service connection for otitis media.  Accordingly, the Board does not have jurisdiction to review the appeal of the denial of this claim, and the appeal is dismissed.

Service Connection for a Lumbar Spine Disability

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Spondylolisthesis is not a "chronic disease" listed under 38 C.F.R. § 3.309(a) (2014); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. 
§ 3.303(b) do not apply to the issue of service connection for a lumbar spine disability.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The U.S. Court of Appeals for Veterans Claims (Court) has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record. Miller v. West, 11 Vet. App. 345, 348 (1998).

The Veteran contends that he has a spinal disability related to an early 2009 in-service accident in which he was pulled to the ground and dragged by a Humvee.  Initially, the Board finds that the Veteran has been diagnosed with a current lumbar spine disability characterized as spondylolisthesis.  In a February 2015 private medical opinion, the Veteran's chiropractor stated that, based upon X-ray and other medical evidence, the Veteran has a current diagnosis of grade I spondylolisthesis of the L4. 

The Board next finds that the Veteran suffered a back injury during active service when he was pulled to the ground and dragged by a Humvee.  At the February 2015 Board videoconference hearing, the Veteran credibly testified that while in service on a field exercise his equipment got caught on the Humvee as he exited the vehicle.  When the vehicle took off, the Veteran was pulled to the ground and dragged alongside the vehicle.  Service treatment records, including a June 2009 treatment record, reflect that the Veteran was treated for injury symptoms related to this accident.  Further, a March 2010 patient intake form reflects that the Veteran sought treatment for back pain less than a year after service separation.  The Veteran specifically noted on the intake form that he had been experiencing back pain since being dragged by a Humvee in service.  

After a review of all the evidence of record, lay and medical, the Board finds the evidence is at least in equipoise as to whether the currently diagnosed lumbar spine disability is related to the in-service Humvee dragging accident.  The evidence weighing against a finding that the spinal disability and in-service accident are related includes the opinion of the VA examiner at a May 2010 VA spinal examination.  The VA examination report reflects that the VA examiner found that the service treatment records did not reflect that the Veteran's low back was injured when the Veteran was pulled to the ground and dragged by the Humvee.

The evidence supporting a finding that the Veteran's lumbar spine disability is related to the in-service accident includes a February 2015 opinion from the Veteran's private chiropractor.  After reviewing the Veteran's claims file and the relevant medical evidence, the private examiner opined that it was more likely than not that the Veteran's spinal disability was caused by the in-service Humvee dragging accident.  The private examiner noted that the Veteran's spinal disability was indicative of trauma, and that there was no indication that the Veteran had injured his back prior to service.  As the Veteran has seen this private chiropractor for treatment of his back since just after service separation, the Board finds this opinion to be of significant probative value.

The Veteran is currently diagnosed with a lumbar spine disability.  During service the Veteran injured his back when he was pulled to the ground and dragged by a Humvee.  The Veteran's private chiropractor, in a February 2015 private opinion, opined that it was more likely than not that this injury caused the currently diagnosed spinal disability.  As such, resolving reasonable doubt in the Veteran's favor, the Board finds that the currently diagnosed lumbar spine disability was incurred in active service and that service connection is warranted.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102. 


ORDER

The appeal for service connection for otitis media is dismissed.

Service connection for a lumbar spine disability is granted.



REMAND

Outstanding Medical Records

VA should obtain all relevant VA and private clinical documentation which could potentially be helpful in resolving the issues.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  At the February 2015 Board videoconference hearing, the Veteran testified that he began receiving treatment from the VA medical center (VAMC) in Battle Creek, Michigan in 2013.  Specifically, the Veteran testified that he received treatment for the disabilities at issue on appeal.  He further testified that X-rays were taken of his shins and ankles at the VAMC.  It does not appear that these VA treatment records have been associated with the file.  As these records may contain evidence relevant to the issues on appeal, a remand is necessary to obtain these outstanding VA treatment records.

Left and Right Hand Disabilities

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  Floyd v. Brown, 9 Vet. App. 88, 93 (1996).  VA must afford a veteran a medical examination and/or obtain a medical opinion when it is necessary to make a decision on his claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. 
§ 3.159(c)(4) (2014).  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Service connection may be granted for disability that is proximately due to or the result of a service-connected disability.  Service connection may also be granted for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 
7 Vet. App. 439, 448 (1995).

As part of the May 2015 VA spinal examination, an electrodiagnostic study was conducted to evaluate the Veteran's complaints of numbness in his left and right hands.  At the conclusion of the examination, the Veteran was diagnosed with carpal tunnel syndrome in the left hand; however, no opinion was rendered as to whether the carpal tunnel syndrome was related to the in-service Humvee accident.  As such, the Board finds that a remand is warranted for a new examination and opinion to determine whether the left-hand carpal tunnel syndrome is related to the in-service Humvee accident.

The Board also notes that the VA examination report indicated that the Veteran showed many of the same symptoms in the right hand as the left; however, no diagnosis was rendered and no opinion was offered as to the cause of the right hand symptoms.  As such, a new examination would assist the Board in its determination as to whether the Veteran currently has a right hand disability entitled to service connection.

Further, the Board notes that the Veteran credibly testified at the February 2015 Board videoconference hearing that he was told by a physician that his bilateral hand symptoms may be related to his back disability.  As the instant decision grants service connection for a lumbar spine disability, a new examination and opinion is necessary to determine whether any currently diagnosed left or right hand disability is related to the service-connected spinal disability.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain any outstanding VA medical records concerning the disabilities at issue on appeal, not currently associated with the record, from the VAMC in Battle Creek, Michigan, for the period on and after January 2013.

2.  Then, provide the Veteran with the appropriate VA examination to assist in determining the current nature and etiology of any diagnosed left and/or right hand disability.  The relevant documents in the record should be made available to the examiner, who should indicate on the examination report that the documents were reviewed.

The examiner should then provide an opinion, consistent with sound medical judgment, as to the following:

(i)  Does the Veteran have a currently diagnosed right hand disability?  If the VA examiner finds no current right hand disability, the VA examiner should address the right hand symptoms noted in the May 2010 VA spinal and neurological examinations.

(ii)  Is it at least as likely as not (50 percent or higher degree of probability) that any identified left or right hand disability, including the currently diagnosed carpal tunnel syndrome of the left hand, is related to the Veteran's active service, including as due to the in-service accident in which the Veteran was pulled to the ground and dragged by a Humvee?

(iii)  Is it as likely as not (50 percent or higher degree of probability) that the service-connected lumbar spine disability caused a currently diagnosed left or right hand disability?

(iv)  Is it as likely as not (50 percent or higher degree of probability) that the service-connected lumbar spine disability aggravated (that is, permanently worsened in severity) a currently diagnosed left or right hand disability?

If it is the examiner's opinion that there is aggravation of a currently diagnosed left or right hand disability, he should identify the baseline level of severity of the disability prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.  "Aggravation" is defined for legal purposes as a worsening of the underlying condition (versus a temporary flare-up of symptoms) beyond its normal progression.

4.  When the development requested has been completed, and the AOJ has ensured compliance with the requested actions, the remanded issues should again be reviewed and readjudicated by the AOJ on the basis of the additional evidence.  If any benefit sought is not granted, the Veteran and his representative should be furnished a SSOC, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


